 

 

 

 

AFFIDAVIT OF SERVICE

State of Missouri County of Saint Louis

Case Number: 19-47030-A705

Plaintiff:
IN RE; HH ST.LOUIS RAILWAY,L.P.

vs.
Defendant:

For: ’
AFFINITY LAW GROUP,LLC.
1610 Des Peres Rd.

Suite 100

St.Louis, MO 63131

Received by A.A.A. PROCESS SERVICE, INC. to be served on HH ST.LOUIS RAILWAY,L.P. C/O CT
CORPORATION SYSTEM-REGISTERED AGENT, 120 S. CENTRAL AVE., CLAYTON, MO 63105.

i, Robert A. Anderson License #256, being duly sworn, depose and say that on the 13th day of November, 2019 at
3:20 pm, I:

| Served the within named corporation by delivering a true copy of a SUMMONS TO DEBTOR IN INVOLUNTARY

CASE with the date and hour of service endorsed thereon by me to BONNIE LOVE as the INTAKE SPECIALIST of
the within named corporation, in compliance with State Statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Special Process Server in good |
standing.

At C Cap

Robert A. Anderson License #256

 

 

 

Subscribed and Sworn to before me on the 13th day of Special Process Server
November, 2019 by the affiant who is personally known
to me. A.A.A. PROCESS SERVICE, INC.
Le CZ P.O. Box 21788
s St. Louis, MO 63109-0788
Our Job Serial Number: RAC-2019001065
B.R. ANDERSON Copyright © 1992-2019 Database Services, Inc. - Process Server's Toalbox V8.1a

 

Notary Public - Notary Seal
STATE OF MISSOURI
Commissioned for Jefferson County
My Commission Expires: February 17, 2023
Commission # 14145162

 

 
 

 

 

Case 19-47030 Doc3 Filed 11/12/19 Entered 11/12/19 16:20:30 Involuntary
Summons Pg 2 of 2

 

 

CERTIFICATE OF SERVICE
I, Reber A . Aa ero (name), certify that on })/) ans Ja (Pate), I served this summons
and a copy of the involuntary petition on HA) 64 tosis Ra} way rho Pe (name), the debtor in this case, by

[describe the mode of service and the address at which the debtor was served]: T Served Ronnie. Love . Trhke Reevat
L re

Lar The CT Corforetion The Regi Gerad Ageut for the Cndity Served - The Service qAvess wet
120 S$. Centra | Ave - Che ydon Me WI .

If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am,
and at all times during the service of process was, not less than 18 years of age and not a party to the matter
concerning which service of process was made.
Under penalty of perjury, I declare that the foregoing is true and correct.
[13.19 Lt wage
Date Signature
Print Name
Robert A- Anderson
Business Address , .
P.o Bor 21798

Py She Louis Se MeSSour) EP C3209

 

 

 

 

 

 

 

 
